DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Submitted Specification is silent with respect to the newly amended limitations of “household processing device” and “second environment map” and all attendant limitations of such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al. (US 2012/0290152).

As to claim 1, Cheung discloses a method for the navigation and self-localization of an autonomously moving household (the term “household” is not given patentable weight due to merely being in the preamble without further integration within the body of the claim.  Additionally, the term does not impart any additional function or structure to the invention) processing device (1) within an environment (2) based on an environment map, wherein environmental data of the environment (2) is recorded and processed to form a first environment map ([0002]; [0035]; [0037]), and
wherein an autonomously moving accessory device (3) records the environmental data of the environment (2) for the processing device (1) ([0005]; [0036]),
wherein the accessory device (3) transmits the environmental data to an external server (11) and the environmental data is processed to form the first environment map on the external server (11) or wherein the accessory device (3) processes the environmental data to form the first environment map and transmits the first environment map to an external server (11) ([0029]; [0064]),
wherein the environment map, which has been processed within the external server or which has been processed by the accessory device (3) [0064], is transmitted from the external server (11) to the processing device (1), and wherein the processing device (1) itself also records environmental data of the environment (2) and combines the environmental data or a second environment map generated therefrom with the first 3environment map generated from the environmental data recorded by the accessory device (3). ([0029] – “The unmanned vehicles collaborate…see Fig. 17, “As shown, a Supervisor operator control unit (OCU) communicates with and controls at least one UGV and at least one UAV…”, “Communication to and among the unmanned vehicles enables the desired collaboration”; [0034]) and
wherein the processing device (1) integrates environmental data recorded by the processing device (1) itself into the already generated first environment map or processes 
	
As to claim 5, Cheung further discloses the method according to claim 1, wherein the accessory device (3) moves within the environment (2) and records environmental data prior to a movement of the processing device (1)  [0029].

As to claim 7, Cheung further discloses the method according to one of the preceding claims, characterized in that claim 1, wherein the accessory device (3) moves within the environment in a driving or flying manner ([0002] – “air and ground vehicles”; Fig 8 and Fig 9a). 

As to claim 8, Cheung further discloses the method according to one of the preceding claims, characterized in that claim 1, wherein the accessory device (3) compares environmental data with an associated reference value, wherein environmental data that deviates from the reference value, particularly environmental data on a dirt accumulation (4) and/or an object movement, and wherein location information on the location of the deviating environmental data are transmitted to the processing device (1) [0050-0053].  

As to claim 9, Cheung further discloses the method according to claim 8, characterized in that wherein the processing device (1) navigates to the location after the reception of the environmental data and the location information and carries out an activity, particularly a processing activity and/or a measuring activity at this location [0029].  

As to claim 10, Cheung discloses a system (5) comprising of an autonomously moving processing device (1) and an autonomously moving accessory device (2), characterized in that wherein the processing device (1) and the accessory device (2) are configured and designed for carrying out a method according to one of the preceding claims claim 1 [Fig 17]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung.

As to claim 6, although Cheung does not explicitly disclose the accessory device following the processing device at a constant distance from the processing device [0056, 0119], since it discloses the processing device following an item of interest at a constant distance, one of ordinary skill in the art would have found the accessory device following the processing device at a constant distance obvious because all elements of the claim are known, the devices are controllable, and no unexpected results are produced.

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. Applicant argues that Cheung does not disclose the amended limitations of “household” and “second environment map”.  Said argument is not persuasive because 1) the amendments constitute new matter and 2) Cheung teaches said limitations.
As to 1), the Submitted Specification is silent with respect to either terms.  Applicant alleges that the limitations are disclosed in paragraph [0017] of the Submitted Specification, however, paragraph [0017] is directed to a description of following or homing functions of the processing device and fails to form a logical nexus to the “household” and “second environment map” limitations.
As to 2), Cheung discloses the amended limitations, as shown above.
Applicant’s arguments with respect to rejection of Claim 10 under 35 U.S.C. 102(b) are persuasive, the rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/             Primary Examiner, Art Unit 3664